Citation Nr: 1701739	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  08-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded this matter in September 2015 to allow for the scheduling of a hearing before the Board.  In October 2016, the Veteran and his wife appeared and provided testimony via videoconference equipment before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a November 1989 rating decision, the RO found that the Veteran had submitted no new and material evidence to warrant the reopening of his claim for service connection for a cervical spine disability.

2. Since November 1989, the Veteran has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The November 1989 rating decision in which the RO denied the Veteran's application to reopen a claim of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied the Veteran's application to reopen his claim for service connection for a cervical spine disability in a November 1989 rating decision.  The Veteran was advised of his right to appeal.  He did not submit a notice of disagreement or new and material evidence within one year of the November 1989 rating decision.  Therefore, the November 1989 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).

Since November 1989, the Veteran has submitted private and VA treatment records, written statements, and testimony.  Notably, the testimony provided before the Board is both new and material because the Veteran testified that during service, he fell playing basketball and not only injured his lumbar spine, but hit his head during the fall.  Further, the Veteran's wife testified that she and the Veteran had been together for 27 years and during that time, she had observed the Veteran's behavior and listened to his complaints regarding his neck for the entire pendency of their relationship.  Given that the testimony relates to an incident in service and the chronicity of symptoms since service, and since the Board must presume the evidence credible for the purpose of reopening the claim, the Board finds that the testimony is new and material and sufficient to warrant the reopening of the Veteran's claim for consideration on the merits.  To this extent, the appeal is granted.

Regarding VA's duties to notify and assist, given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened and to this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a cervical spine disability.  In light of the fact that service treatment records show the Veteran had a head injury in May 1980 while playing basketball; his report of hitting his head in February 1984 when he slipped and fell, severely injuring his lumbar spine; and the fact that none of the VA examinations of record include an opinion addressing the etiology of the Veteran's degenerative disc disease of the cervical spine that had manifested by 1989, the Board finds a remand is necessary to allow for the scheduling of a VA examination to obtain an etiology opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Then schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability.  The examiner must be provided access to the electronic claims file and the examiner must indicate review of the claims file in the examination report.

For each diagnosis of the cervical spine, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's period of active service, or whether it is at least as likely as not due to or has been aggravated by his service-connected lumbar spine disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

The Board points out that a January 2006 VA examination report addresses both the cervical and lumbar spine.  In that report, the examiner indicated that the Veteran's disabilities were due to a motor vehicle accident (MVA) in service.  No other treatment records appear to indicate that the Veteran was ever involved in a MVA.  During the examination, the examiner should clarify whether the Veteran was involved in a MVA at any time during or since service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address lay statements, to include testimony provided before the Board.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


